Name: Commission Regulation (EEC) No 781/83 of 30 March 1983 amending Regulation (EEC) No 670/83 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 83 Official Journal of the European Communities No L 87/3 COMMISSION REGULATION (EEC) No 781 /83 of 30 March 1983 amending Regulation (EEC) No 670/83 on transitional measures concerning the appli ­ cation of certain monetary compensatory amounts in the trade of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas Annex I to Commission Regulation (EEC) No 670/83 of 23 March 1983 (3) lists products to which transitional measures apply and, for each pro ­ duct and each Member State , the period of appli ­ cation of these measures ; Whereas that Regulation also provides that the Member State of importation specified at B of Annex II therein shall act on the basis of information from the Member States specified at A of that Annex ; whereas, consequently, where a Member State specified at A of the said Annex ceases to apply transitional measures , the Member State specified at B of that Annex must also cease to apply transitional measures to products from that Member State ; whereas this situation arises from 1 April 1983 for certain products consigned from certain Member States and from 4 April 1983 for other products consigned from certain Member States ; whereas it is consequently necessary to amend footnote (') to Annex I ; Whereas the measures provided for in this Regulation are in accordance with the opinion with the management committees concerned, HAS ADOPTED THIS REGULATION : Article 1 The following sentence is hereby added to footnote (') to Annex I to Regulation (EEC) No 670/ 83 : 'For France the last day of application shall be :  1 April 1983 for milk and milk products and products covered by Regulation (EEC) No 3033/80,  4 April 1983 for beef and veal .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1983 . For the Commission Poul DALSAGER Member ofthe Commission (') OJ No L 106 , 12 . 5 . 1971 , p . 1 . (2) OJ No L 362, 23 . 12 . 1982 , p . 4 . (') OJ No L 78 , 24 . 3 . 1983, p. 23 .